     Case 3:20-cv-02197-GPC-RBB Document 13 Filed 02/12/21 PageID.75 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CRISTINA ANCHETA and ANTHONY                        Case No.: 20cv2197-GPC(RBB)
     ANCHETA,
12
                                       Plaintiffs,       ORDER DISCHARGING ORDER TO
13                                                       SHOW CAUSE
     v.
14
     FCA US LLC, et al.,
15
                                     Defendants.
16
17
           On January 6, 2021, the Court issued an Order to Show Cause directing Plaintiff
18
     Anthony Ancheta to show cause why sanctions should not be imposed for his failure to
19
     appear at the January 6, 2021 Early Neutral Evaluation Conference [ECF No. 8].
20
     Plaintiff's counsel, Timothy Whelan, Esq., filed a declaration in response to the Order to
21
     Show Cause on January 12, 2021 [ECF No. 10]. Mr. Whelan explained that he learned
22
     that Mr. Ancheta had a pre-planned trip scheduled for the date of the initial Early Neutral
23
     Evaluation Conference, and mistakenly believed that the conference could proceed solely
24
     with the appearance of the other plaintiff, Cristina Ancheta, if she had full settlement
25
     authority. (Whelan Decl. 2-3, ECF No. 10.) Mr. Whelan apologized for not apprising
26
     the Court of the situation in advance of the January 6, 2021 conference. (Id. at 3.)
27
28

                                                     1
                                                                                 20cv2197-GPC(RBB)
     Case 3:20-cv-02197-GPC-RBB Document 13 Filed 02/12/21 PageID.76 Page 2 of 2



1          On February 11, 2021, the Court convened a hearing on the Order to Show Cause.
2    Upon consideration of the explanation provided in Mr. Whelan’s declaration, and
3    because Defendant's counsel did not request sanctions, the Court did not impose
4    sanctions on Mr. Ancheta. The Order to Show Cause is accordingly DISCHARGED.
5          IT IS SO ORDERED.
6    Dated: February 11, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                              20cv2197-GPC(RBB)
